TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-00-00779-CV







Jimmy L. Bruton, Appellant



v.



R. J. Reynolds, Inc. and J. Tyler Wilson, CEO, Appellees







FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT


NO. C-00-0752-C, HONORABLE CURT F. STEIB, JUDGE PRESIDING







PER CURIAM

	Jimmy Bruton attempts to appeal a judgment dismissing as frivolous his suit against
appellees R. J. Reynolds, Inc. and J. Tyler Wilson, CEO.  The trial court signed the judgment on
July 5, 2000.  Having filed no extending motion, Bruton was required to file a notice of appeal
thirty days later, or by August 4.  Tex. R. App. P. 26.1.  Bruton instead filed a notice of appeal
on December 5.

	Because Bruton filed his notice of appeal more than thirty days after the judgment
was signed, his notice was untimely.  Bruton further cannot avail himself of an extension of time
to perfect appeal.  See id. 26.3.  We are, therefore, without jurisdiction over the appeal.  Davies
v. Massey, 561 S.W.2d 799, 801 (Tex. 1978).  


	We dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).


Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   January 11, 2001

Do Not Publish